23 F.3d 404NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Terry WAITS, Plaintiff Appellant,v.Parker EVATT, Commissioner;  Larry O. Crapps, CorrectionalOfficer;  Paul A. Beatty, Jr., Correctional Officer;  ColieF. Slice, Jr., Maintenance Supervisor;  Laurie F. Bessinger,Warden, Defendants Appellees.
No. 93-6908.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 19, 1994.Decided:  May 10, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Henry M. Herlong, Jr., District Judge.  (CA-92-3483-20-AK)
Terry Waits, appellant pro se.
Robert Bunyan Lewis, Duffie Stone, Lewis, Reeves & Stone, Columbia, SC, for appellees.
D.S.C.
AFFIRMED IN PART, VACATED IN PART, AND REMANDED.
Before RUSSELL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Terry Waits appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that summary judgment in favor of Defendant Evatt was appropriate.  Broadly construed, we note that Waits's complaint and affidavits raise a genuine issue of material fact regarding retaliation for his grievances and this lawsuit through job assignment, disciplinary actions, and damage to his eligibility for parole.  Accordingly, we vacate the entry of summary judgment on Waits's retaliation claim.  In all other respects, we affirm the grant of summary judgment on the reasoning of the district court.  Waits v. Evatt, No. CA-92-3483-20-AK (D.S.C. July 29, 1993).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED IN PART, VACATED IN PART, AND REMANDED.